Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form F-3 (Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438) and Form S-8 (Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090) of Orckit Communications Ltd. of our report dated May 14, 2012, relating to the consolidated financial statements as of and for the year ended December 31, 2011, which appears in this Annual Report on Form 20-F. Tel-Aviv, Israel Kesselman & Kesselman May 15, 2012 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 68125, Israel, P.O Box 452 Tel-Aviv 61003Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.co.il
